                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CARRINGTON K. JOSEPH,                                :
                                                     :       CIVIL ACTION
                       Petitioner,                   :
         v.                                          :
                                                     :       NO. 18-2202
SCI-ROCKVIEW SUPERINTENDENT                          :
MARK GARMAN, et al.,                                 :
                                                     :
                       Respondents.                  :

                                MEMORANDUM AND ORDER

JACOB P. HART, U.S.M.J.                                                         October 18, 2018


   I.      FACTS AND PROCEDURAL HISTORY

        On November 12, 2015, following a non-jury trial, Petitioner, Carrington K. Joseph

(“Petitioner” or “Joseph”), was convicted of first degree murder in the Court of Common Pleas

of Lancaster County. The facts of the case were summarized by the trial court as follows:

        At trial, the Commonwealth established the following, gruesome fact. On May 2,
        2014, [Petitioner] stabbed the victim, his wife, more than eighty (80) times. The
        majority of the wounds were to the victim’s abdomen, neck and head. During the
        attack, [Petitioner] broke two knives and made multiple trips to the kitchen to
        retrieve additional knives. At one point, the victim attempted to stagger out of the
        apartment’s front door and, as the victim’s family attempted to assist her,
        [Petitioner] pointed the knife at them and told them to move back before they too
        got stabbed. [Petitioner] then dragged the victim back into the apartment and
        closed the door to continue the attack. During the majority of this extended
        attack, the victim was laying[sic] helplessly on the ground. [Petitioner’s] infant
        children were seated in their car seats in the room in which the attack took place.
        [Petitioner] was described as calm throughout this whole incident and, after being
        taken into custody, calmly recounted these facts, in great detail, with little
        remorse shown.

Commonwealth v. Joseph, No. 823 MDA 2017, 2018 WL 466236 at *6 (Super. Ct.

January 18, 2018) (quoting Trial Court Opinion, 1/18/2016 at 2-3).
       Joseph waived his right to a jury trial in exchange for the Commonwealth agreeing not to

pursue the death penalty. On December 15, 2015, he was sentenced to life imprisonment without

the possibility of parole. Petitioner filed a direct appeal and his judgment of sentence was

affirmed by the Pennsylvania Superior Court on July 14, 2016. Commonwealth v. Joseph, 154

A.3d 856 (Pa. Super 2016) (unpublished memorandum).

       On September 12, 2016, Joseph filed a petition pursuant to Pennsylvania’s Post

Conviction Relief Act (“PCRA”), 42 Pa. Cons. Stat. Ann. § 9541 et seq. Counsel was appointed

and filed a “no-merit letter,” pursuant to Commonwealth v. Finley, 550 A.2d 213 (Pa. Super.

1988). On March 21, 2017The PCRA court issued a notice of intent to dismiss the petition.

Petitioner filed a pro se response, and the Lancaster County Court of Common Pleas dismissed

the PCA petition on May 11, 2017. On that same date, Petitioner filed an appeal of the dismissal

in the Pennsylvania Superior Court. On January 18, 2018, the Pennsylvania Superior Court

affirmed the judgment of the PCRA court.

       Petitioner filed a pro se Petition for Writ of Habeas Corpus in this Court on May 24,

2018. He raised the following claims: (1) insufficient evidence to sustain a conviction of first

degree murder; (2) ineffective assistance of counsel for failing to prevent Petitioner from

waiving his right to a jury trial, where waiver was entered while he was on heavy sedatives; (3)

ineffective assistance of counsel for failing to move for a competency hearing; (4) prosecutorial

misconduct, under Brady, for failing to disclose that a Commonwealth witness had a prior arrest

which could have been used for impeachment; (5) ineffective assistance of counsel for failing to

pursue an imperfect self-defense charge; (6) ineffective assistance of counsel for instructing

Petitioner not to testify on his own behalf, where he alleges that his testimony could have

resulted in the court giving an imperfect self-defense charge; (7) prosecutorial misconduct in



                                                 2
violation of Brady for withholding the murder weapon which contained the decedent’s

fingerprints and would have negated the Commonwealth’s theory of events; and (8) ineffective

assistance of counsel for failing to move to dismiss pursuant to the Speedy Trial Act. Doc. No.

1. Joseph has since filed multiple amendments or addendums to his petition, in which he does

not file a new or replacement petition, but rather, he adds argument and/or case law to expand

upon his claims. (Doc. Nos. 5, 8, 12, 14).

       On July 12, 2018, Petitioner filed a second pro se PCRA petition in the Lancaster County

Court of Common Pleas, requesting that DNA/fingerprint testing be conducted on the murder

weapon. He now argues that testing would show the decedent’s fingerprints on the kitchen

knife, which would prove that the Commonwealth’s theory of the events leading to the murder

are incorrect. Petitioner’s request was denied by the state court on August 6, 2018. Petitioner

filed a Notice of Appeal, which was docketed by the Pennsylvania Superior Court on August 20,

2018. Commonwealth v. Joseph, 1388 MDA 2018.

       On August 16, 2018, Petitioner filed a Motion for Stay and Abeyance of his federal

habeas petition. (Doc. No. 13). Petitioner is seeking to stay the current habeas petition until he

has exhausted his request for DNA testing in state court, as it relates to his Ground Seven.

Joseph has also filed a motion for discovery in this action, in which he requests that this Court

enter an order that Respondent shall furnish Petitioner with DNA results in its possession and

further mandate that testing be conducted on other evidence including the kitchen knife. (Doc.

No. 15). Also pending before this Court is a motion in which he seeks discovery pertaining to an

arrest of a Commonwealth witness. (Doc. No. 11).




                                                 3
   II.      DISCUSSION

         The Supreme Court’s decision in Rhines v. Weber, 544 U.S. 269 (2005), allows the

federal court in limited circumstances to issue a protective stay pending exhaustion, rather than

dismissing the petition. Id. at 270. Such action is appropriate where “(1) good cause exists for

the petitioner’s failure to exhaust all claims, (2) the unexhausted claims are not ‘plainly

meritless,’ and (3) there is an absence of any indication that the petitioner is engaged in

‘potentially dilatory tactics.” Id. at 278. The Third Circuit has held that the stay and abeyance

procedure is not limited to “mixed” petitions (petitions containing both exhausted and

unexhausted claims), but is also available in cases where there is only an unexhausted claim. See

Heleva v. Brooks, 581 F.3d 187, 191-93 (3d Cir. 2009).

         Petitioner seeks to have his petition stayed pending completion of his appeal of the denial

of his request for DNA/fingerprint testing, which is now pending on appeal in state court. He

claims that he exhausted his Brady claim (ground seven) in his first PCRA petition, but argues

that this issue of DNA or fingerprint evidence is relevant and pertinent to that claim. Doc. No.

13 at 4. Respondent has filed a Response to the Motion, in which it states that it does not

disagree that the petition should be stayed. (Doc. No. 19). However, we note that Respondent

did not address the factors required for a stay and abeyance in federal court.

         In order for the District Court to grant a stay pursuant to Rhines, the Petitioner must

demonstrate that (1) the petitioner had good cause for failing to exhaust the claim; (2) the

petition contains potentially meritorious claims; and (3) the petitioner has not employed

intentionally dilatory litigation tactics. Rhines, 554 U.S. at 278. We do not find that Joseph has

satisfied these requirements. He acknowledges that he has exhausted the issues raised in his

federal habeas petition. While he currently has an appeal pending in state court of the denial of



                                                   4
his second PCRA petition ,in which he requests DNA testing, this is not an issue that precludes

ruling upon his habeas claims. While Petitioner argues that the issue of DNA

testing/fingerprinting of the murder weapon is related to claims raised in his habeas petition, this

issue was addressed by the state court in his first PCRA petition.

       The PCRA Court addressed the issue of fingerprints on the murder weapon and found

that the existence of the victim’s fingerprints on her own kitchen knives is not material to

Petitioner’s guilt or innocence. Commonwealth v. Joseph, No. 823 MDA 2017, 2018 WL

466236 at *6 (Super. Ct. January 18, 2018). Joseph has definitely not demonstrated that his

claim relating to DNA or fingerprints on the murder weapons is potentially meritorious or how

his success in obtaining DNA evidence would help his claims raised in this petition. As the state

courts have addressed, the degree of force used by Petitioner stabbing the victim over 80 times,

the fact that multiple knives were used, and that according to witnesses he dragged the victim

back inside while she attempted to escape, all preclude an imperfect self-defense claim. Id. at *4.

Therefore, a stay and abeyance is not justified in this case.

       Petitioner has also requested discovery in this case, which has also already been

addressed in state court. He has moved this Court for orders compelling Respondents to produce

arrest and/or conviction records for Commonwealth witness, Porschia Garcia (Doc. No. 11) and

an order compelling Respondents to conduct DNA testing on evidence (Doc. No. 15). This

Court will also deny both motions for discovery.




                                                  5
       Therefore, I will issue an Order on this date denying Petitioner’s Motion for Stay and

Abeyance (Doc. No. 13) and his Motions for discovery (Doc. Nos. 11, 15).


                                                           BY THE COURT:


                                                           /s/ Jacob P. Hart
                                                           _____________________________
                                                           JACOB P. HART, U.S.M.J.




                                               6
